OPINION OP THE COURT BY
HARTWELL, J.
We think the consignor can sue for non-delivery of the money as agreed, after the demand made by the consignee’s clerk. There is no inference in the case that the property had passed to the consignee, rather-the contrary, if any presumption were made. The carrier was of the consignor’s choosing, and the money was- not sent on an order by the consigned. Re-delivery, to the Consignor would be a good defense to a suit by the consignee. There is privity of contract between the consignor and the defendant, and an action lies for breach thereof. The declaration is sufficient for an action of contract. — Smith’s Merc. Law, 361; Chitty’s Contracts, 421; 1 Parsons’ Mar. Law, 212, et seq.
Exception overruled.